IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 8, 2008
                                     No. 08-20138
                                  Conference Calendar                 Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

JAMES CLARENCE BLACKWELL

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 4:07-CR-407-ALL


Before JOLLY, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM:*
       Appealing the Judgment in a Criminal Case, James Clarence Blackwell
presents arguments that he concedes are foreclosed by United States
v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), which rejected a Commerce
Clause challenge to the felon-in-possession-of-a-firearm statute, 18 U.S.C.
§ 922(g) (2006). Appellant’s motion for summary disposition is GRANTED, and
the judgment of the district court is AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.